Exhibit 10.1




STOCK PURCHASE AGREEMENT




This AGREEMENT, entered into as of the 29th day of August 2012 (the
“Agreement”), by and among the individuals listed in Schedule A hereto (each
individually a “Seller”, and collectively, the “Sellers”), NYC Moda Inc, a
Nevada corporation (the “Company”), and the individuals listed in Schedule B
hereto (each individually a “Purchaser”, and collectively, the “Purchasers”).  




Preliminary Statement




  Sellers are the beneficial and record owners of an aggregate of 9,050,000
shares of the common stock,  par value of $0.001 per share of the Company (the
“Common Stock”), which constitute in the aggregate of 87.86% of all of the
issued and outstanding shares of capital stock of the Company.  The number of
shares of Common Stock owned by each Seller is set opposite their respective
names on Schedule A annexed hereto.




  Sellers desire to sell their shares of Common Stock, and the Purchaser is
willing to purchase those shares from the Sellers, on the terms and conditions
set forth herein.




NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Purchasers and the Sellers hereby agree as follows:







ARTICLE 1

SALE AND PURCHASE OF THE SHARES




Section 1.1

Sale and Purchase.  Subject to the terms and conditions hereof, at the Closing
(as hereinafter defined) Sellers shall sell to the Purchasers and the Purchasers
shall purchase from the Sellers an aggregate of 9,050,000 shares of Common Stock
(the “Shares”), free and clear of any charges, pledges, options, mortgages,
deeds of trust, hypothecations, security interests or other encumbrances or
restrictions (collectively, “Liens”) for an aggregate purchase price of $65,000
(the “Purchase Price”) in accordance with the terms set forth in Section 1.2
below. The number of shares of Common Stock to be purchased by each Purchaser is
set opposite the name of such Purchaser on Schedule B annexed hereto.




Section 1.2  

Closing Date.  The consummation of the purchase and sale of the Shares (the
“Closing”) shall be held on such date (the “Closing Date”) and time as
determined at the mutual discretion of the Sellers and the Purchasers; provided,
however, that the Closing shall occur no later than ten (10) business days after
the conditions precedent contained in Article 6 herein have been satisfied
(which the parties hereto agree shall not be later than September 12, 2012,
unless extended as provided for herein).  The Closing shall take place at the
offices of the Purchaser’s counsel, Eaton & Van Winkle LLP, 3 Park Avenue, New
York, New York 10016, or by the exchange of documents and instruments by mail,
courier, telecopy and wire transfer to the extent mutually acceptable to the
parties hereto.




Section 1.3  

Delivery at Closing. At the Closing, subject to the terms and conditions hereof,
each Seller shall deliver to the Purchasers certificates representing the number
of shares of Common Stock set opposite his or her name on Schedule A annexed
hereto, to be purchased at the Closing by the Purchasers, against payment of
that portion of the Purchase Price payable to that Seller as set forth opposite
his or her name on Schedule A by check or wire transfer of immediately available
funds to an escrow account maintained by Eaton & Van Winkle LLP, as escrow agent
(the “Escrow Agent”) at least one(1) days prior to the Closing Date.




Section 1.4

Deposit.

The $50,000 good faith deposit (the “Initial Deposit”) placed by the Purchaser
with the Escrow Agent shall be nonrefundable  subject to the completion by the
Purchaser of its due diligence investigation of the Company to the Purchaser’s
satisfaction and the fulfillment of the conditions to closing set forth in
Article 7 hereof, or unless this Agreement shall be terminated by Sellers and
Purchasers pursuant to Section 8.1(a), by Purchasers pursuant to Section 8.1(b)
if Sellers are in material breach of this Agreement or by Purchasers or Sellers
pursuant to Section 8.1(c) of this Agreement.  Sellers and Purchasers hereby
acknowledge and agree that upon the Closing or any termination of this
Agreement, any interest earned on the Initial Deposit shall accrue for the
benefit of and be paid to Sellers.




ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLERS




Except as set forth under the corresponding section of each Seller’s disclosure
schedules (the “Seller Disclosure Schedules”) attached hereto as Exhibit A,
which Seller Disclosure Schedules shall be deemed a part hereof, each Seller,
severally and not jointly, hereby represents and warrants to the Purchaser that:




Section 2.1

Ownership of Stock.  Seller is the sole record and beneficial owner of, and has
good and marketable title to,  the number of shares of Common Stock set opposite
such Seller’s name on Schedule A.  Seller owns such shares of Common Stock free
and clear of any Liens and upon consummation of the transactions contemplated
hereby the Purchaser purchasing such shares will acquire good and marketable
title to such shares free and clear of all Liens, other than Liens created by
such Purchaser.




Section 2.2

Authorization; No Agreements.  This Agreement has been duly and validly executed
and delivered by the Seller and is a legal, valid and binding obligation of the
Seller, enforceable against him in accordance with its terms.  The execution,
delivery and performance by the Seller of this Agreement does not violate any
contractual restriction contained in any agreement which binds or affects or
purports to bind or affect the Seller or the Company.  The Seller is not a party
to any agreement, written or oral, creating rights in respect of any of the
shares of Common Stock owned by such Seller in any third party or relating to
the voting of those shares of Common Stock.  The Seller is not a party to any
outstanding or authorized options, warrants, rights, calls, commitments,
conversion rights, rights of exchange or other agreements of any character,
contingent or otherwise, providing for the purchase, issuance or sale of any of
the shares of Common Stock owned by Seller or any other capital stock of the
Company, and there are no restrictions of any kind on the transfer of any of the
shares of common Stock owned by the Seller, other than (a) restrictions on
transfer imposed by the Securities Act of 1933, as amended (the “Securities
Act”) and (b) restrictions on transfer imposed by applicable state securities or
“blue sky” laws.




Section 2.3

Consents and Approvals.  The execution and delivery by Seller of this Agreement,
the performance by Seller of his obligations hereunder and the consummation by
Seller of the transactions contemplated hereby do not require Seller to obtain
any consent, approval or action of, or make any filing with or give any notice
to, any person or entity.  

Section 2.4

No Violations.

 The execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated hereby will not violate any order, writ,
injunction, decree, statute, ordinance, rule or regulation applicable to Seller.

Section 2.5

Litigation and Claims.

 There is no claim, action, suit or proceeding pending or, to Seller’s
knowledge, threatened against Seller that could reasonably be expected to
materially impair Seller’s ability to perform his obligations hereunder or the
transactions contemplated by this Agreement.

Section 2.6

Resale Restrictions. None of the shares of Common Stock owned by Seller have
been registered under the Securities Act, or under any state securities or “blue
sky” laws of any state of the United States, and, unless so registered, none of
the shares of Common Stock owned by Seller may be offered or sold by the Seller,
except pursuant to an effective registration statement under the Securities Act,
or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in each case only in
accordance with applicable state securities laws.

Section 2.7

Original Acquisition.  The shares of Common Stock owned by Seller and
represented by the Seller’s Original Certificate were originally acquired from
the Company and its affiliates, and fully paid for, by the Seller on July 12,
2010 for his own account and not with a view to, or for sale in connection with,
any distribution, resale or public offering of such Shares or any part thereof
in violation of the Securities Act of 1933, as amended (the “Securities Act”). 

Section 2.8

No Registration.  The sale of the shares of Common Stock owned by Seller
contemplated by this Agreement is exempt from the registration requirements of
Section 5 of the Securities Act under the rules, regulations and interpretations
of the Securities Act.

Section 2.9

Disclosure.  All disclosure provided to the Purchasers regarding the Company,
its business and the transactions contemplated hereby, including the Seller
Disclosure Schedules to this Agreement, furnished by or on behalf of the Seller
are true and correct with respect to such representations and warranties and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  




Section 2.10

No Disagreements with Accountants and Lawyers.  There are no disagreements of
any kind presently existing, or reasonably anticipated by the Seller to arise,
between the accountants, and lawyers formerly or presently employed by the
Company and the Company is current with respect to any fees owed to its
accountants and lawyers.







ARTICLE 3

REPRESENTATIONS OF THE PURCHASERS




Each Purchaser, severally and not jointly, represents and warrants to the
Sellers, as follows:




Section 3.1

Binding Effect.  This Agreement, when executed and delivered by the Purchaser
shall be irrevocable and will constitute the legal, valid and binding obligation
of the Purchaser enforceable against the Purchaser in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium and
other laws of general application affecting enforcement of creditors' rights
generally or general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).




Section 3.2

Consents and Approvals.  No filing or registration with, notification to and no
permit, authorization, consent or approval of, any governmental entity is
required to be obtained by Purchaser in connection with the execution and
delivery of this Agreement by Purchaser or the consummation by Purchaser of the
transactions contemplated hereby, except (i) such filings, registrations,
notifications, permits, authorizations, consents or approvals that result from
the specific legal or regulatory status of the Company or as a result of any
other facts that specifically relate to the business or activities in which the
Company is engaged, and (ii) such other filings, registrations, notifications,
permits, authorizations, consents or approvals the failure of which to be
obtained, made or given would not, individually or in the aggregate, materially
impair the ability of Purchaser to consummate the transactions contemplated
hereby.

Section 3.3

No Conflict or Violation.  Assuming that all filings, permits, authorizations,
consents and approvals or waivers thereof have been duly made or obtained, the
execution and delivery of this Agreement by Purchaser and the consummation by
Purchaser of the transactions contemplated hereby will not (i) result in a
violation or breach of, or constitute a default (or give rise to any right of
termination, cancellation or acceleration) under any note, bond, mortgage,
indenture, agreement, lease or other instrument to which Purchaser is a party,
or (iii) violate any order, writ, injunction, decree, statute, ordinance, rule
or regulation applicable to Purchaser or any of its properties or assets,
excluding any violations which, either individually or in the aggregate, would
not impair the ability of Purchaser to consummate the transactions contemplated
hereby.

Section 3.4

Litigation.  There are no legal, administrative, arbitration or other
proceedings or governmental investigations pending or, to the knowledge of
Purchaser, threatened against Purchaser that could reasonably be expected to
impair Purchaser’s ability to perform his obligations under this Agreement.

Section 3.5

Purchase for Investment. The Purchaser has sufficient knowledge and experience
in financial and business matters so as to be capable of evaluating the merits
and risks of the purchase of the Shares and is capable of bearing the economic
risks thereof.  The Purchaser is acquiring the shares of Common Stock hereunder
for his own account for the purpose of investment only and not with a view to,
or for sale or resale in connection with, any public distribution thereof or
with any present intention of selling, distributing or otherwise disposing of
such shares of Common Stock.

Section 3.6

Compliance with Securities Act.

  Purchaser (or such assignee, as the case may be) will refrain from
transferring or otherwise disposing of any of the Shares, or any interest
therein, in such manner as to cause Sellers to be in violation of the
registration requirements of the Securities Act, or applicable state securities
or blue sky laws.

 




ARTICLE 4

REPRESENTATIONS OF THE COMPANY




Section 4.1

Organization.  The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nevada and has all requisite
corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as presently conducted.  The Company is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
those jurisdictions where the failure to be so qualified or licensed would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties or financial condition of the Company
(a “Company Material Adverse Effect”).




Section 4.2

Capitalization.




(a)

 The authorized capital stock of the Company consists of 75,000,000 shares of
common stock with a $0.001 par value (the “Common Stock”); as of the Closing
Date there will be outstanding 10,300,000 shares of Common Stock. As of the date
hereof the Common Sock is held of record by approximately 27 shareholders.  All
of the issued and outstanding shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable. All of
the issued and outstanding shares of capital stock of the Company have been
offered, issued and sold by the Company in compliance with all applicable
federal and state securities laws. No securities of the Company are entitled to
preemptive or similar rights, and no third party has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated hereby.  Except as a result of the purchase and
sale of the Shares, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any third party any right to subscribe for or acquire, any shares of
Common Stock or contracts, commitments, understandings or arrangements by which
the Company is or may become bound to issue additional shares of Common Stock or
securities or rights convertible or exchangeable into shares of Common Stock.
 The sale of the Shares to Purchasers hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any third party  and shall
not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities.




(b)

There are no outstanding obligations, contingent or otherwise, of the Company to
redeem, purchase or otherwise acquire any capital stock or other securities of
Company.




(c)

There are no shareholder agreements, voting trusts or other agreements or
understandings to which Seller or the Company is a party or by which either is
bound relating to the voting of any shares of the capital stock of the Company.




Section 4.3

Authority; Enforceability.  The Company has the full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  The Company has authorized the execution and
delivery of this Agreement and all agreements and documents contemplated hereby
and each of the transactions and agreements contemplated hereby.  No other
corporate action is necessary to authorize such execution, delivery and
performance of this Agreement, and, upon such execution and delivery, this
Agreement shall constitute the valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.




Section 4.4

Subsidiaries.  The Company has no subsidiaries and does not own or control,
directly or indirectly, any shares of capital stock of any other corporation or
any interest in any partnership, limited liability company, joint venture or
other non-corporate business enterprise.




Section 4.5

Consents and Approvals. The execution and delivery by the Company of this
Agreement, the performance by the Company of its obligations hereunder and the
consummation by the Company of the transactions contemplated hereby do not
require the Company to obtain any consent, approval or action of, or make any
filing with or give any notice to, any person or entity.




Section 4.6

SEC Reports; Financial Statements.




a)

SEC Reports; Financial Statements.  Except as set forth in the SEC Reports (as
hereinafter defined) or Schedule 4.6 to the disclosure schedules of the Company
annexed hereto as Exhibit C (the “Company Disclosure Schedules”), the Company
has filed all reports required to be filed by it under the Securities Act and
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including
pursuant to Section 13(a) or 15(d) thereof, since December 7, 2011 (the
foregoing materials being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension.
 As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto, and fairly present in all material
respects the financial position of the Company as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments.




(b)

Except as set forth in the SEC Reports or the Company Disclosure Schedules: (i)
the Company has not been engaged in any business activity since its inception;
(ii) there has been no event, occurrence or development that has had or that is
reasonably expected to result in a Material Adverse Effect; (iii) the Company
has not incurred any material liabilities outside the ordinary course of
business (contingent or otherwise) or amended any material term of any
outstanding security; (iv) the Company has not altered its method of accounting
or the identity of its auditors; (v) the Company  has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock; (vi) the Company has not issued any equity securities to any
officer, director or affiliate of the Company; (vii) the Company has not made
any loan, advance or capital contributions to or investment in any entity;
(viii) the Company has not entered into any transaction or commitment, or any
contract or agreement, relating to its business or any of its assets (including
the acquisition or disposition of, or creation of a lien on, any assets) or any
relinquishment by the Company of any contract or other right; (ix) the Company
has not granted any severance or termination pay to any current or former
director, officer or employee of Company, or increased the benefits payable
under any existing severance or termination pay policies or employment
agreements or entered into any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
current or former director, officer or employee of Company; (x) the Company has
not established, adopted or amended (except as required by applicable law) any
collective bargaining, bonus, profit sharing, thrift, pension, retirement,
deferred compensation, compensation, stock option, restricted stock or other
benefit plan or arrangement covering any current or former director, officer or
employee of the Company;  (xi) the Company has not increased the  compensation,
bonus or other benefits payable or otherwise made available to any current or
former director, officer or employee of the Company; and (xii) the Company has
not made any tax election or any settlement or compromise of any tax liability,
in either case that is material to the Company or entered into any transaction
not in the ordinary course of business.




Section 4.7

No Liabilities or Debts.   Except as set forth in Schedule 4.7 of the Company
Disclosure Schedules, as of the Closing Date, there will be no liabilities or
debts of the Company of any kind whatsoever, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there will be no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability or debt.  As of the Closing Date, the Company will
not be a guarantor of any indebtedness of any other person, firm or corporation.




Section 4.8

Litigation.  There is no action, suit, investigation, audit or proceeding
pending against, or to the best knowledge of the Company threatened against or
affecting, the Company or any of its assets or properties before any court or
arbitrator or any governmental body, agency or official.  The Company is not
subject to any outstanding judgment, order or decree.  The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Securities Act.




Section 4.9

Taxes.  Except as set forth in Schedule 4.9 of the Company Disclosure Schedules,
the Company has: (i) timely filed with the appropriate taxing authorities all
tax returns required to be filed by or with respect to its business, or such
returns are properly on extension and all such duly filed tax returns are true,
correct and complete in all material respects; and (ii) timely paid in full or
made adequate provisions for on its balance sheet (in accordance with GAAP) all
Taxes shown to be due on such tax returns.  There are no liens for taxes upon
the assets of the Company, except for statutory liens for current taxes not yet
due and payable or which may thereafter be paid without penalty or are being
contested in good faith.  The Company has not received any notice of audit, is
not undergoing any audit of its tax returns, or has not received any notice of
deficiency or assessment from any taxing authority with respect to liability for
taxes which has not been fully paid or finally settled.  There have been no
waivers of statutes of limitations by the Company with respect to any tax
returns.  The Company has not filed a request with the Internal Revenue Service
for changes in accounting methods within the last three years which change would
effect the accounting for tax purposes, directly or indirectly, of its business.
 The Company has not executed an extension or waiver of any statute of
limitations on the assessment or collection of any taxes due (excluding such
statutes that relate to years currently under examination by the Internal
Revenue Service or other applicable taxing authorities) that is currently in
effect.




Section 4.10

Internal Accounting Controls; Sarbanes-Oxley Act of 2002.  The Company is in
compliance with the requirements of the Sarbanes-Oxley Act of 2002 applicable to
it as of the date hereof.  The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management's general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability; (iii)
access to assets is permitted only in accordance with management's general or
specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15d-15(e)) for the Company and designed such disclosures controls and procedures
to ensure that material information relating to the Company, is made known to
the certifying officers by others within those entities, particularly during the
period in which the Company's Form 10-K or 10-Q, as the case may be, is being
prepared.  The Company's certifying officers have evaluated the effectiveness of
the Company's controls and procedures as of the date of its most recently filed
periodic report (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company's internal controls over
financial reporting (as such phrase is defined in Item 308 of Regulation S-B
under the Exchange Act) or, to the Company's knowledge, in other factors that
could significantly affect the Company's internal controls over financial
reporting.  The Company’s auditors, at all relevant times, have been duly
registered in good standing with the Public Company Accounting Oversight Board.




Section 4.11

Solvency; Indebtedness.  Assuming satisfaction of the terms and conditions set
forth herein, based on the financial condition of the Company as of the Closing
Date, the fair saleable value of the Company’s assets exceeds the amount that
will be required to be paid on or in respect of the Company’s existing debts and
other liabilities (including known contingent liabilities) as they mature.  The
Company does not intend to incur debts beyond its ability to pay such debts as
they mature.  The Seller has no knowledge of any facts or circumstances which
lead it to believe that the Company will file for reorganization or liquidation
under the bankruptcy or reorganization laws of any jurisdiction within one year
from the Closing Date.  The SEC Reports set forth as of the dates thereof all
outstanding secured and unsecured indebtedness of the Company, or for which the
Company has commitments.  The Company is not in default with respect to any
indebtedness.  At the Closing, there will be no outstanding liabilities,
obligations or indebtedness of the Company whatsoever.




Section 4.12

No Conflicts.  Subject to the satisfaction of the terms and conditions set forth
herein, the execution, delivery and performance of this Agreement and the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s Certificate of Incorporation, By-laws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected; or (iii) result
in a violation of any law, rule, regulation, order, judgment, injunction, decree
or other restriction of any court or governmental authority to which the Company
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected.




Section 4.13

Compliance.  To the knowledge of the Company, the Company: (i) is not in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company under), nor has the Seller or the Company received notice of a claim
that it is in default under or that it is in violation of, any indenture, loan
or credit agreement or any other agreement or instrument to which it is a party
or by which it or any of its properties is bound (whether or not such default or
violation has been waived); (ii) is not in violation of any order of any court,
arbitrator or governmental body; and (iii) is not and has not been in violation
of any statute, rule or regulation of any governmental authority.




Section 4.14

Transactions With Affiliates and Employees.  Except as required to be set forth
in the SEC Reports or Schedule 4.14 to the Company Disclosure Schedule, and
except for amounts to be paid out of the cash on hand of the Company, none of
the officers or directors of the Company and, to the knowledge of the Company,
none of the affiliates or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.




Section 4.15

Assets.  Except as set forth in the SEC Reports, the Company has no material
assets including, without limitation, goodwill, real property, tangible personal
property, intangible personal property, rights and benefits under contracts  All
Company leases for real or personal property are in good standing, valid and
effective in accordance with their respective terms, and there is not under any
of such leases, any existing material default or event of default (or event
which with notice or lapse of time, or both, would constitute a material
default).  All Company leases will terminate as of the Closing Date with no
further obligation on the part of the Company.    




Section 4.16

Investment Company/Investment Advisor.  The business of the Company does not
require it to be registered as an investment company or investment advisor, as
such terms are defined under the Investment Company Act and the Investment
Advisors Act of 1940.




Section 4.17

Quotation on the OTCBB. The Common Stock is approved for quotation and/or
listing on the Over-The-Counter Bulletin Board (the “OTCBB”) and the Company has
and continues to satisfy all of the requirements of the OTCBB for such listing
and for the quotation and trading of its Common Stock thereunder.  The Company
has not been informed, and the Company has no knowledge, that the NASD or any
other applicable regulatory agency has or is reasonably anticipated to take
action to cause the Company’s Common Stock to cease being quoted on the OTCBB.




Section 4.18

Exchange Act Compliance.  The Company is in compliance with, and current in, all
of the reporting, filing and other requirements under the Exchange Act, the
Common Stock is registered under Section 12(g) of the Exchange Act, and the
Company is in compliance with all of the requirements under, and imposed by,
Section 12(g) of the Exchange Act. All of the  SEC Reports have been filed on a
timely basis or have received a valid extension of such time of filing and have
filed any such   SEC Reports prior to the expiration of any such extension

Section 4.19

Certain Contracts and Arrangements.  Schedule 4.21 of the Company Disclosure
Schedule sets forth a true, correct and complete list of all material contracts
and agreements to which the Company is a party or by which it is bound and which
involve payments or liabilities in excess of Five Thousand Dollars $5,000 (the
“Material Contacts”).  The Material Contracts are in full force and effect, the
Company is not in material default, violation or breach of any such contracts
and the consummation of the transactions contemplated by this Agreement will not
cause the Company to be in material default thereunder.  As of the date hereof,
there are no material violations or material breaches of such contracts by any
other party thereto.







ARTICLE 5

COVENANTS OF THE COMPANY




Section 5.1

Public Seller Status.  From the date hereof to the Closing Date, the Sellers
shall cause the Company to make any and all required filings under the Exchange
Act so that it remains a reporting company under the Exchange Act and so that
its Common Stock continues to be a publicly-traded security.  The Sellers, to
the best of their ability, shall cause the Company to take all action necessary
to insure that its Common Stock continues to be quoted on the OTCBB.




Section 5.2

Repayment of Debt and Obligations.   On or before the Closing Date, the Sellers
shall cause the Company to satisfy all of the Company’s liabilities and
obligations, such that the Company shall have no liabilities or obligations as
of the Closing Date.




Section 5.3

Corporate Books and Records.   At least one business day prior to the Closing
Date, Sellers shall cause the Company to deliver to counsel for the Purchasers
the original minute books and corporate records of the Company, which books and
records shall be true, complete and correct.







ARTICLE 6

COVENANTS OF THE PARTIES




The parties hereto agree that:




Section 6.1

Public Announcements.  Except as required by applicable law, the Sellers and the
Purchasers shall consult with each other before issuing any press release or
making any public statement with respect to this Agreement or the transactions
contemplated hereby and will not issue any such press release or make any such
public statement prior to such consultation and without the consent of the other
parties.




Section 6.2

Notices of Certain Events.  In addition to any other notice required to be given
by the terms of this Agreement, each of the parties shall promptly notify the
other party hereto of:




(a)

any notice or other communication from any third party alleging that the consent
of such third party is or may be required in connection with any of the
transactions contemplated by this Agreement;




(b)

any notice or other communication from any governmental or regulatory agency or
authority in connection with the transactions contemplated by this Agreement;
and




(c)

any actions, suits, claims, investigations or proceedings commenced or, to its
knowledge threatened against, relating to or involving or otherwise affecting
such party that, if pending on the date of this Agreement, would have been
required to have been disclosed pursuant to Section 3 or Section 4 (as the case
may be) or that relate to the consummation of the transactions contemplated by
this Agreement.




Section 6.3

Access to Information.  Following the date hereof, until consummation of all
transactions contemplated hereby, the Sellers shall cause the Company to give to
the Purchasers, their counsel, financial advisers, auditors and other authorized
representatives reasonable access to the offices, properties, books and records,
financial and other data and information as the Purchasers and their
representatives may reasonably request.  




Section 6.4

Company’s Business.  Except for payments made out of the proceeds hereof or cash
on hand of the Company, or as contemplated by this Agreement, the Sellers will
cause the Company, without the prior written consent of the Purchasers, not to
(i) make any material change in the type or nature of its business, or in the
nature of its operations, (ii) create or suffer to exist any debt, other than
that currently shown in the SEC Reports, (iii) issue any capital stock or (iv)
enter into any new agreements of any kind or undertake any new obligations or
liabilities.




Section 6.5

Consents of Third Parties.  Each of the parties will give any notices to third
parties, and will use its reasonable best efforts to obtain any third party
consents, that the other parties reasonably may request in connection with this
Agreement.  Each of the parties will give any notices to, make any filings with,
and use its reasonable best efforts to obtain any authorizations, consents, and
approvals of governments and governmental agencies in connection with the
matters in this Agreement.




Section 6.6

Indemnification of Officers and Director.  All rights to indemnification
existing in favor of those persons who are directors and officers of the Company
as of the date of this Agreement (the “Indemnified Persons”) for their acts and
omissions occurring prior to the Closing, as provided in the Company’s
Certificate of Incorporation and Bylaws (each as in effect as of the date of
this Agreement), shall survive the Closing and the Company shall, and the
Purchaser shall cause the Company to, continue to provide such indemnification
to the fullest extent permitted by Nevada law.




ARTICLE 7

CONDITIONS PRECEDENT




Section 7.1

Conditions of Obligations of the Purchasers. The obligations of the Purchasers
are subject to the satisfaction of the following conditions, any or all of which
may be waived in whole or in part by the Purchasers:




(a)

Representations and Warranties.  Each of the representations and warranties of
the Sellers and the Company set forth in this Agreement shall be true and
correct in all material respects as of the Closing Date, as if made on and as of
such date.




(b)

Good Standing Certificate. Sellers shall deliver to Purchasers, a certificate of
good standing dated within 10 business days of the Closing Date, issued by the
Secretary of State of Nevada that the Company, as to the  legal existence and
good standing of the Company. (the “Nevada Certificate”).

(c)

Officer Certificate. The Company and shall have delivered to Purchasers a
certificate, executed , by its Chief Executive Officer or its Chief Financial
Officer, dated as of the Closing Date, certifying to the fulfillment of the
conditions specified in this section.

(d)

Secretary Certificate. The Company shall have delivered to Purchasers a
certificate, executed on behalf of the Company   by its Secretary, dated as of
the Closing Date, (i) certifying the resolutions adopted by the Board of
Directors of the Company authorizing the execution and delivery of this
Agreement, (ii) certifying the current versions of the Articles of Incorporation
and Bylaws of the Company and certifying that the Articles of incorporation have
not  been amended since the date(s) of the Nevada Certificate and that no event
 has occurred since the date of issuance of the Nevada Certificate that would
adversely affect the Company’s   corporate good standing; and (iii) certifying
as to the signatures and authority of any of the officers signing the Agreement
on behalf of the Company;




(e)

Certified List of Record Holders.  The Purchasers shall have received a current
certified list from the Company’s transfer agent of the holders of record of the
Common Stock.




(f)

Resignation of Officers and Directors.  The officers and directors of the
Company shall have resigned from such positions effective immediately prior to
Closing, and the Purchasers’ designees for such positions shall have been duly
appointed; provided, however, upon request of the Purchasers one of the current
directors of the Company shall remain in office until the expiration of ten days
after Company files with the Commission, and mails to its stockholders of
record, an Information Statement pursuant to Rule 14f-1 of the Exchange Act.




(g)

Filing of quarterly financials ended July 31, 2012. The Company shall have filed
quarterly financials for the quarter ended July 31, 2012 prior to Closing.




(h)

Company Confirmation  Letter.

The Company shall have provided Purchasers with an confirmation letter that
there are no outstanding liabilities, obligations or indebtedness of the Company
whatsoever at the Closing, including termination of shipping agreement with
NJDist.Biz and forgiven of any shareholder loans provided by Ms. Ilova Svinta to
the Company.




(i)

No Injunction.  There shall not be in effect, at the Closing Date, any
injunction or other binding order of any court or other tribunal having
jurisdiction over the Sellers or the Company that prohibits the sale of the
Shares to Purchasers.




(j)

Corporate Books.

The Purchaser shall have received the books and records of the Company prior to
Closing.




Section 7.2

Stop Orders.  No stop order or suspension of trading shall have been imposed by
the SEC or any other governmental or regulatory body having jurisdiction over
the Company or the market(s) where the Common Stock is listed or quoted, with
respect to public trading in the Common Stock.




ARTICLE 8

TERMINATION




Section 8.1

Termination.  This Agreement may be terminated and the purchase and sale of the
Shares may be abandoned at any time prior to the Closing:




(a)

by mutual written consent of the parties hereto;




(b)

by either the Sellers or the Purchasers if the Closing shall not have occurred
on or before September 12, 2012 unless Purchasers shall have elected to extend
the Closing Date in accordance with Section 1.4(d), in which case if the
transactions contemplated hereby shall not have been consummated on or before
the date selected by the Buyers (the “Termination Date”) and such failure to
consummate is not caused by a breach of this Agreement by the terminating party;

 (c)

by the Purchasers if: (i) the Sellers shall have failed to timely comply in any
material respect with any of the covenants, conditions, terms or agreements
contained in this Agreement to be complied with or performed by the Sellers,
which breach is not cured within ten (10) days if capable of cure; or (ii) any
representations and warranties of the Sellers or the Company contained in this
Agreement shall have been materially false when made or on and as of the Closing
Date as if made on and as of Closing Date (except to the extent it relates to a
particular date); or




(d)

by the Sellers if: (i) the Purchasers shall have failed to timely comply in any
material respect with any of the covenants, conditions, terms or agreements
contained in this Agreement to be complied with or performed by it, which breach
is not cured within ten (10) days if capable of cure; or (ii) any
representations and warranties of the Purchasers contained in this Agreement
shall have been materially false when made or on and as of the Closing Date.




Section 8.2

Effect of Termination.  In the event of the termination of this Agreement
pursuant to this Article 8, all further obligations of the parties under this
Agreement shall forthwith be terminated without any further liability of any
party to the other parties; provided, however, that nothing contained in this
Section 8.2 shall relieve any party from liability for any breach of this
Agreement.  Upon termination of this Agreement for any reason, the Purchasers
shall promptly cause to be returned to the Sellers all documents and information
obtained in connection with this Agreement and the transactions contemplated by
this Agreement and all documents and information obtained in connection with the
Purchasers’ investigation of the Company’s business, operations and legal
affairs, including any copies made by the Purchasers of any such documents or
information.




Section 8.3

Indemnification




(a)

Each of the Sellers shall indemnify and hold each of the Purchasers harmless,
and shall reimburse each of the Purchasers for, any loss, liability, claim,
damage, expense (including, but not limited to, reasonable cost of investigation
and defense and reasonable attorneys’ fees) or diminution of value
(collectively, “Damages”) arising from or in connection with: (i) any inaccuracy
in any of the representations and warranties of the Seller or the Company
pursuant to this Agreement or in any certificate delivered by the Seller or the
Company pursuant to this Agreement, or any actions, omissions or states of facts
inconsistent with any such representation or warranty; or (ii) any failure by
the Sellers to perform or comply with any provision of this Agreement.
  Notwithstanding any other provision stating or implying otherwise and
notwithstanding the generality of the above, the amount of Damages which the
Sellers may be obligated to pay or reimburse the Purchasers pursuant to the
breach or non-performance of the provisions of this Agreement by the Sellers or
of any of the transactions contemplated hereby, shall be capped at $235,000
regardless of the severity of the egregious nature of the breach or
non-performance.




(b)

Each of the Purchasers shall indemnify and hold each of the Sellers harmless,
and shall reimburse each of the Sellers for any Damages arising from: (i) any
inaccuracy in any of the representations and warranties of the Purchasers in
this Agreement or in any certificate delivered by the Purchaser pursuant to this
Agreement, or any actions, omissions or states of facts inconsistent with any
such representation or warranty; or (ii) any failure by the Purchasers to
perform or comply with any provision of this Agreement.




Section 8.4

Procedure for Indemnification.  Promptly after receipt by an indemnified party
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party, give
notice to the indemnifying party of the commencement thereof, but the failure so
to notify the indemnifying party shall not relieve it of any liability that it
may have to any indemnified party except to the extent the defense of such
action by the indemnifying party is prejudiced thereby.  In case any such action
shall be brought against an indemnified party and it shall give notice to the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, to assume
the defense thereof with counsel reasonable satisfactory to such indemnified
party and, after notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party under such section for any fees of other
counsel or any other expenses, in each case subsequently incurred by such
indemnified party in connection with the defense thereof, other than reasonable
costs of investigation, If an indemnifying party assume the defense of such an
action: (a) no compromise or settlement thereof may be effected by the
indemnifying party without the indemnified party’s consent (which shall not be
unreasonable withheld) unless: (i) there is no finding or admission of any
violation of law or any violation of the rights of any person which is not fully
remedied by the payment referred to in clause; (ii) no adverse effect on any
other claims that may be made against the indemnified party; and (ii) the sole
relief provided is monetary damages that are paid in full by the indemnifying
party; (b) the indemnifying party shall have no liability with respect to any
compromise or settlement thereof effected without its consent (which shall not
be reasonably withheld); and (c) the indemnified party will reasonably cooperate
with the indemnifying party in the defense of such action.  If notice is given
to an indemnifying party of the commencement of any action and it does not,
within fifteen days after the indemnified party’s notice is given, give notice
to the indemnified party of its election to assume the defense thereof, the
indemnifying party shall be bound by any determination made in such action or
any compromise or settlement thereof effected by the indemnified party.
 Notwithstanding the foregoing, if an indemnified party determined in good faith
that there is a reasonable probability that an action may materially and
adversely affect it or its affiliated other than as a result of monetary
damages, such indemnified party may, by notice to the indemnifying party, assume
the exclusive right to defend, compromise or settle such action, but the
indemnifying party shall not be bound by any determination of an action so
defended or any compromise or settlement thereof effected without its consent
(which shall not be unreasonably withheld).







ARTICLE 9

MISCELLANEOUS




Section 9.1

Notices.  All notices, requests and other communications to any party hereunder
shall be in writing and either delivered personally, telecopied or sent by
certified or registered mail, postage prepaid,




if to the Purchaser:




Zhenxing Liu

10th Floor, Jinyuan Building, No. 93 on Sanhao Street

Heping District, Shenyang City

P. R. China




with a copy to:

Yue Cao, Esq.

Eaton and Van Winkle LLP

3 Park Avenue, 16th Floor

New York, New York 10016




if to Sellers:

Ilova Svinta

547 N Yale Avenue

Villa Park IL 60181




or such other address or fax number as such party may hereafter specify for the
purpose by notice to the other parties hereto.  All such notices, requests and
other communications shall be deemed received on the date delivered personally
or by overnight delivery service or telecopied or, if mailed, five business days
after the date of mailing if received prior to 5 p.m. in the place of receipt
and such day is a business day in the place of receipt.  Otherwise, any such
notice, request or communication shall be deemed not to have been received until
the next succeeding business day in the place of receipt.




Section 9.2

Amendments; No Waivers.




(a)

Any provision of this Agreement with respect to transactions contemplated hereby
may be amended or waived if, but only if, such amendment or waiver is in writing
and is signed, in the case of an amendment, by the Sellers and the Purchaser; or
in the case of a waiver, by the party against whom the waiver is to be
effective.




(b)

No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.




Section 9.3

Fees and Expenses.  All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.




Section 9.4

Successors and Assigns.  The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns; provided that the Purchasers shall have the right to assign this
Agreement to an affiliate or assignee of the Purchasers reasonably acceptable to
the Sellers and no other party hereto may assign, delegate or otherwise transfer
any of its rights or obligations under this Agreement without the consent of
each other party hereto, but any such transfer or assignment will not relieve
the appropriate party of its obligations hereunder.




Section 9.5

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the principles
of conflicts of law thereof.




Section 9.6

Jurisdiction.  Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby may be brought in any federal or state
court located in New York, New York, and each of the parties hereby consents to
the jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such suit, action or proceeding in any
such court or that any such suit, action or proceeding which is brought in any
such court has been brought in an inconvenient forum.  Process in any such suit,
action or proceeding may be served on any party anywhere in the world, whether
within or without the jurisdiction of any such court.  Without limiting the
foregoing, each party agrees that service of process on such party as provided
in Section 8.1 shall be deemed effective service of process on such party.  Each
party hereto (including its affiliates, agents, officers, directors and
employees) hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.




Section 9.7

Counterparts; Effectiveness.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  This Agreement
shall become effective when each party hereto shall have received counterparts
hereof signed by all of the other parties hereto.  No provision of this
Agreement is intended to confer upon any third party any rights or remedies
hereunder.




Section 9.8

Entire Agreement.  This Agreement and the Exhibits and Schedules hereto
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
hereof.




Section 9.9

Captions.  The captions herein are included for convenience of reference only
and shall be ignored in the construction or interpretation hereof.




Section 9.10

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any parties.  Upon such a determination, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.




Section 9.11

Specific Performance.  The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof in addition to any other remedy to
which they are entitled at law or in equity.




Section 9.13

Expiration of Representations, Warranties and Covenants.  All covenants,
representations and warranties set forth in this Agreement shall terminate and
expire, and shall cease to be of any force or effect, on and after the second
anniversary of the Closing Date.




[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]








1







Exhibit 10.1




[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]




IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase Agreement
to be executed as of as of the day and year first above written.







SELLERS:







/S/__ Ilona Svinta_________________

Ilona Svinta







/s/_ Ludmila Hughes ______________

Ludmila Hughes










PURCHASER:







/s/ Ruichun Wang_____________________

Ruichun WANG







/s/ Yu Wang_________________________

Yu WANG







/s/ Jinhua FAN_______________________

Jinhua FAN







/s/ Zhenxing LIU_____________________

Zhenxing LIU  










COMPANY







NYC Moda, Inc.







By: _/s/ Ilona Svinta________

       Name: Ilona Svinta

       Title:   CEO and President






















SCHEDULE A

LIST OF SELLERS







Name and Address of Seller

Number of Shares

Address

Purchase Price

Ilona Svinta

9,000,000

547 N Yale Avenueilla Park, IL 60181

$63,000

Ludmila Hughes

50,000

547 N Yale Avenueilla Park, IL 60181

$2,000














2







Exhibit 10.1




  

SCHEDULE B

LIST OF PURCHASERS







Name and Address of Buyer

Number of Shares

Address

Ruichun WANG

362,000

Room 402, Unit 3, Building 7, Fushuijing Road, Quanshan District, Xuzhou City,
Jiangsu Province

Yu WANG

362,000

Room 402, Unit 3, Building 7, Fushuijing Road, Quanshan District, Xuzhou City,
Jiangsu Province

Jinhua FAN

181,000

Group 48,Committee 6,Unity Street,Taonan City,Jilin Province

Zhenxing LIU

8,145,000

No. 48, Angu Street, Daoli District, Harbin City, Heilongjiang Province





























3







Exhibit 10.1




EXHIBIT A




SELLER DISCLOSURE SCHEDULES







Schedule 4.6 SEC Reports










Quarterly financials ended October 31, 2011; and




Quarterly financials ended January 31, 2012











4







Exhibit 10.1




Schedule 4.7 Outstanding Liabilities

As of Closing










None.


























5







Exhibit 10.1




Schedule 4.9 Tax Returns







Tax return filed with the Department of the Treasury Internal Revenue Service
for period ended April 30, 2012 and 2011;  








6







Exhibit 10.1




Schedule 4.14 Related Party Transactions







Any Shareholder Loan Agreement entered into between NYC Moda Inc and Ms. Ilona
Svinta to be forgiven upon Closing.

















7







Exhibit 10.1




Schedule 4.21 Material Contracts










Shipping Agent Agreement between NJDist.Biz and NYC Moda Inc. dated May 17, 2011
and terminated upon Closing.




















































































































8





